UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 21386 Dreyfus Manager Funds I (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2014-June 30, 2015 Item 1. Proxy Voting Record Dreyfus Manager Funds I Dreyfus Research Long/Short Equity Fund ABB LTD. Ticker: ABBN Security ID: H0010V101 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Discharge of Board and Senior For For Management Management 4.1 Approve Allocation of Income and For For Management Dividends of CHF 0.55 per Share from Capital Contribution Reserves 4.2 Approve CHF 394 Million Reduction in For For Management Share Capital and Repayment of CHF 0. 17 per Share 5 Amend Articles to Reflect Changes in For For Management Capital If Item 4.2 is Approved 6 Approve Creation of CHF 200 Million For For Management Pool of Capital without Preemptive Rights 7.1 Approve Remuneration of Directors in For For Management the Amount of CHF 4.2 Million 7.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 52 Million 8.1 Reelect Roger Agnelli as Director For Against Management 8.2 Reelect Matti Alahuhta as Director For For Management 8.3 Elect David Constable as Director For For Management 8.4 Reelect Louis Hughes as Director For Against Management 8.5 Reelect Michel de Rosen as Director For For Management 8.6 Reelect Jacob Wallenberg as Director For Against Management 8.7 Reelect Ying Yeh as Director For For Management 8.8 Elect Peter Voser as Director and For For Management Board Chairman 9.1 Appoint David Constable as Member of For For Management the Compensation Committee 9.2 Appoint Michel de Rosen as Member of For For Management the Compensation Committee 9.3 Appoint Ying Yeh as Member of the For For Management Compensation Committee 10 Designate Hans Zehnder as Independent For For Management Proxy 11 Ratify Ernst & Young AG as Auditors For For Management 12 Transact Other Business (Voting) For Against Management AKAMAI TECHNOLOGIES, INC. Ticker: AKAM Security ID: 00971T101 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor Elect Director George Conrades For For Management Elect Director Jill Greenthal For For Management Elect Director F. Thomson Leighton For For Management 2
